Citation Nr: 0716442	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  05-00 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
October 1990.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.


FINDING OF FACT

Carpal tunnel syndrome was not present within one year of the 
veteran's discharge from service and is not etiologically 
related to her military service.


CONCLUSION OF LAW

Neither right nor left carpal tunnel syndrome was incurred in 
or aggravated by active duty, and the incurrence or 
aggravation of right or left carpal tunnel syndrome during 
active duty may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran was provided the notice 
required under the VCAA and the pertinent implementing 
regulation by a letter mailed in January 2004, prior to the 
RO's initial adjudication of the claim.  Although she was not 
specifically informed that she should submit any pertinent 
evidence in her possession, she was informed of the evidence 
that would be pertinent and requested to submit such evidence 
or to provide the information and any authorization necessary 
for the RO to obtain the evidence on her behalf.  Therefore, 
the Board believes that she was on notice of the fact that 
she should submit any pertinent evidence in her possession.  
In addition, she was provided notice concerning the 
effective-date and disability-rating elements of her claim in 
a March 2006 letter.

The record also reflects that the veteran's service medical 
records and pertinent post-service medical records have been 
obtained.  In addition, she has been afforded an appropriate 
VA examination.  Neither the veteran nor her representative 
has identified any outstanding evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that the RO has complied with the duty to assist 
provisions of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the RO would have been different had complete VCAA notice 
been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the RO were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests organic 
disease of the nervous system to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection is warranted for 
bilateral carpal tunnel syndrome because it originated while 
she was serving on active duty.

Service medical records do not show that the veteran was 
diagnosed with carpal tunnel syndrome.  In addition, although 
the veteran filed a claim in October 1990 for service 
connection for several disabilities, she did not claim 
entitlement to service connection for carpal tunnel syndrome 
or any other disorder of her wrists or hands until December 
2003.

The record reflects that the veteran was afforded a VA 
examination in December 1990, but no complaint pertaining to 
her hands or wrists was recorded at that time and no 
pertinent abnormality was identified on clinical examination.  

The earliest post-service medical evidence of carpal tunnel 
syndrome is a private medical report dated in November 2003.  
It indicates that the veteran gave a history of experiencing 
pain, tingling and numbness in her hands for at least a year 
and of experiencing severe numbness when she was pregnant two 
years earlier.  Bilateral carpal tunnel syndrome was 
diagnosed.  

December 2003 and May 2004 private medical records pertaining 
to treatment of the veteran for carpal tunnel syndrome note 
that she gave a history experiencing numbness in her hands 
since 1985; however, neither of the treating physicians 
provided an opinion concerning the etiology of the veteran's 
carpal tunnel syndrome.

The veteran has also submitted medical text on the subject of 
carpal tunnel syndrome, but she has submitted no medical 
evidence specifically addressing the etiology of her carpal 
tunnel syndrome.

The veteran was afforded a VA examination in May 2006 to 
determine the etiology of her carpal tunnel syndrome.  
Following a review of the claims folder and his examination 
of the veteran, the physician concluded that it was less 
likely than not that the veteran's carpal tunnel syndrome had 
its inception in service.  In support of his opinion, the 
physician noted the absence of any evidence of the disorder 
in service medical records and the fact that the disorder was 
not diagnosed until approximately 13 years following the 
veteran's discharge from service.

In essence the evidence of a nexus between the veteran's 
carpal tunnel syndrome and her military service is limited to 
the veteran's own statements.  This is not competent evidence 
of the claimed nexus since laypersons, such as the veteran, 
are not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.


  
ORDER

Entitlement to service connection for bilateral carpal tunnel 
syndrome is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


